COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
  MARK BLAIR,                                                       No. 08-19-00304-CV
                                                   §
                     Appellant,                                       Appeal from the
                                                   §
  v.                                                                112th District Court
                                                   §
  RITA GAIL BLAIR,                                                of Reagan County, Texas
                                                   §
                     Appellee.                                           (TC# 1870)
                                                   §


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the Appellant, Mark Blair, has not paid the $205

filing fee or shown he is excused from paying the filling fee, we dismiss the appeal for want of

prosecution.

       On December 6, 2019, the Clerk of the Court sent Appellant a notice that he had not

tendered the case filing fee of $205. The notice directed Appellant to pay the filing fee within 20

days. Appellant did not tender payment. In response, the Clerk sent a second request for payment

of the case filling fee on January 2, 2020. The letter notified Appellant that failure to pay the case

filing fee within twenty days could result in dismissal of the appeal for want of prosecution
pursuant to TEX.R.APP.P. 42.3(b) and (c). As of this date, Appellant has not paid the filing fee or

otherwise responded to our notices regarding payment of this Court’s filing fee.

           Pursuant to Rule 42.3(b) and (c), we dismiss this appeal for want of prosecution. See

TEX.R.APP.P. 42.3(b), (c).1

                                                       GINA M. PALAFOX, Justice
February 7, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.




1
    All pending motions in this case are denied as moot.

                                                           2